Exhibit 10.1

MATERION CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN

The Materion Corporation Supplemental Retirement Benefit Plan, an unfunded,
nonqualified deferred compensation plan, adopted September 13, 2011, is set
forth below.

1. Purpose. The purpose of the Supplemental Retirement Benefit Plan is to
provide benefits for a select group of management or highly compensated
employees to supplement the pension benefits paid from the Pension Plan.

2. Definitions. The following definitions are used throughout the Plan:

(a) “Administrative Committee” means the Administrative Committee appointed by
the Board for purposes of administering benefit plans of the Corporation.

(b) “Board” means the Board of Directors of the Corporation.

(c) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Corporation” means Materion Corporation, an Ohio corporation.

(f) “Offset Amount” means the amount applicable to a Participant as shown on
Schedule I.

(g) “Participant” means a participant in the Pension Plan who is listed on
Schedule I and who has executed a Participation Agreement in the form attached
as Schedule II. The term “Participant” shall include the beneficiary of a
deceased Participant.

(h) “Pension Plan” means the Materion Corporation Pension Plan sponsored by the
Corporation, which is a defined benefit plan intended to qualify under
Section 401(a) of the Code.

(i) “Plan” or “Supplemental Retirement Benefit Plan” means the Materion
Corporation Supplemental Retirement Benefit Plan set forth herein, as amended
from time to time.

(j) “Prevented Benefits” means the difference between (i) the regular pension
benefits payable to a Participant under the Pension Plan beginning at his Normal
Retirement Date thereunder as determined under the regular pension formula of
Schedule A of the Pension Plan and (ii) the regular pension benefits that would
be so payable to the Participant under the Pension Plan if such benefits were
determined:

(A) including in compensation any compensation that was deferred on an elective
basis under any non-qualified deferred compensation plan or agreement with an
Employer;

(B) without regard to the limitation on compensation imposed by Code Section
401(a)(17);

(C) without regard to the limitation on benefits imposed by Code Section 415;
and

(D) taking into account any special calculation provisions for a Participant set
forth on Schedule I.

3. Eligibility. A Participant shall be eligible to receive a benefit in an
amount determined under Section 4, subject to the terms and conditions of the
Plan.

4. Pension Plan Supplemental Benefit. A Participant’s benefit under the Plan
shall be the amount of the Participant’s Prevented Benefits, expressed in the
form of a single sum which is actuarially equivalent to the Prevented Benefits
determined using the Pension Plan’s definition of Actuarial Equivalence for the
purpose of calculating lump sum actuarial equivalence, reduced by the
Participant’s Offset Amount.

5. Vesting. Subject to the rights of general creditors as set forth in
Section 8, the detrimental activity provisions of Section 11, and the provisions
of and the right of the Corporation to discontinue the Plan as provided in
Section 13(c), a Participant shall have a vested and nonforfeitable interest in
benefits payable under Section 4 to the same extent and in the same manner as
benefits are vested under the Pension Plan.

6. Benefit Payment Date. The amount of the benefit payable to a Participant
under Section 4 shall be calculated as of his “calculation date” which is the
first day of the month next following the date of his separation from service
(within the meaning of Section 409A of the Code, meaning that a Participant
whose level of bona fide services is permanently decreased to no more than
20 percent of the average level of bona fide services performed over the
preceding 36-month period shall incur a separation from service for purposes of
the Plan). A Participant’s benefit shall be paid on or about the first day of
the third month next following the date of his separation from service (within
the meaning of Section 409A of the Code, as further described above).
Notwithstanding the foregoing, in the case of a Participant who is determined by
the Corporation to be a “specified employee” within the meaning of Section 409A
of the Code and applicable Treasury regulations, payment shall not in any event
be made to the Participant until the first business day of the month which is at
least six months after the date of his separation from service. In any event, no
interest shall be credited with respect to such payment after the Participant’s
calculation date.

7. Form of Benefit.

(a) The benefit payable under Section 4 shall be paid to the Participant in a
single sum payment.

(b) If the Participant has a vested interest under the Plan and dies prior to
payment of any benefit under the Plan, the Company will pay a benefit equal to
the amount otherwise payable to the Participant to the Participant’s surviving
spouse in the form of a single sum on or about the first day of the third month
next following the date of his separation from service (including by reason of
death). Notwithstanding the foregoing, a Participant may elect a beneficiary
other than the Participant’s spouse to receive payment of such benefit, and no
spousal consent shall be required.

8. Funding of Benefits.

(a) The Plan shall be unfunded. All benefits payable under the Plan shall be
paid from the Corporation’s general assets, and nothing contained in the Plan
shall require the Corporation to set aside or hold in trust any funds for the
benefit of a Participant, who shall have the status of a general unsecured
creditor with respect to the Corporation’s obligation to make payments under the
Plan. Any funds of the Corporation available to pay benefits under the Plan
shall be subject to the claims of general creditors of the Corporation and may
be used for any purpose by the Corporation.

(b) Notwithstanding the provisions of Section 8 (a), the Corporation may
transfer to the trustee of one or more irrevocable domestic trusts established
in the United States for the benefit of one or more Participants assets from
which all or a portion of the benefits provided under the Plan will be
satisfied, provided that such assets held in trust shall at all times be subject
to the claims of general unsecured creditors of the Corporation and that no
Participant shall at any time have a prior claim to such assets.

9. Administration of the Plan. The Administrative Committee shall administer the
Plan and shall keep a written record of its action and proceedings regarding the
Plan and all dates, records and documents relating to its administration of the
Plan. The Administrative Committee is authorized to interpret the Plan, to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan, to make all other determinations necessary or advisable for the
administration of the Plan and to correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent that the
Administrative Committee deems desirable to carry the Plan into effect. The
powers and duties of the Administrative Committee shall include, without
limitation, the following:

(a) Determining the amount of benefits payable to Participants and authorizing
and directing the Corporation with respect to the payment of benefits under the
Plan;

(b) Construing and interpreting the Plan whenever necessary to carry out its
intention and purpose and making and publishing such rules for the regulation of
the Plan as are not inconsistent with the terms of the Plan; and

(c) Compiling and maintaining all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan.

10. Claims Procedure.

(a) If a Participant (hereinafter referred to as the “Applicant”) does not
receive the timely payment of the benefits which the Applicant believes are due
under the Plan, the Applicant may make a claim for benefits in the manner
hereinafter provided.

All claims for benefits under the Plan shall be made in writing and shall be
signed by the Applicant. Claims shall be submitted to a representative
designated by the Administrative Committee and hereinafter referred to as the
“Claims Coordinator.” If the Applicant does not furnish sufficient information
with the claim for the Claims Coordinator to determine the validity of the
claim, the Claims Coordinator shall indicate to the Applicant any additional
information which is necessary for the Claims Coordinator to determine the
validity of the claim.

Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 30 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.

In the event the Claims Coordinator denies a claim for benefits in whole or in
part, the Claims Coordinator shall notify the Applicant in writing of the denial
of the claim and notify the Applicant of his right to a review of the Claims
Coordinator’s decision by the Administrative Committee. Such notice by the
Claims Coordinator shall also set forth, in a manner calculated to be understood
by the Applicant, the specific reason for such denial, the specific provisions
of the Plan on which the denial is based, a description of any additional
material or information necessary to perfect the claim with an explanation of
the Plan’s appeals procedure as set forth in this Section.

If no action is taken by the Claims Coordinator on an Applicant’s claim within
30 days after receipt by the Claims Coordinator, such claim shall be deemed to
be denied for purposes of the following appeals procedure.

(b) Any Applicant whose claim for benefits is denied in whole or in part may
appeal for a review of the decision by the Administrative Committee. Such appeal
must be made within three months after the Applicant has received actual or
constructive notice of the denial as provided above. An appeal must be submitted
in writing within such period and must:

(i) request a review by the Administrative Committee of the claim for benefits
under the Plan;

(ii) set forth all of the grounds upon which the Applicant’s request for review
is based on any facts in support thereof; and

(iii) set forth any issues or comments which the Applicant deems pertinent to
the appeal.

The Administrative Committee shall regularly review appeals by Applicants. The
Administrative Committee shall act upon each appeal within 30 days after receipt
thereof unless special circumstances require an extension of the time for
processing, in which case a decision shall be rendered by the Administrative
Committee as soon as possible but not later than 60 days after the appeal is
received by the Administrative Committee.

The Administrative Committee shall make a full and fair review of each appeal
and any written materials submitted by the Applicant in connection therewith.
The Administrative Committee may require the Applicant to submit such additional
facts, documents or other evidence as the Administrative Committee in its
discretion deems necessary or advisable in making its review. The Applicant
shall be given the opportunity to review pertinent documents or materials upon
submission of a written request to the Administrative Committee, provided the
Administrative Committee finds the requested documents or materials are
pertinent to the appeal.

On the basis of its review, the Administrative Committee shall make an
independent determination of the Applicant’s eligibility for benefits under the
Plan.

In the event the Administrative Committee denies an appeal in whole or in part,
the Administrative Committee shall give written notice of the decision to the
Applicant, which notice shall set forth, in a manner calculated to be understood
by the Applicant, the specific reasons for such denial and which shall make
specific reference to the pertinent provisions of the Plan on which the
Administrative Committee’s decision is based.

11. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if a Participant, either during employment by the Corporation or an
affiliate of the Corporation or within one year after termination of such
employment, shall engage in any Detrimental Activity, (as defined in Section 12)
and the Board shall so find, the Participant shall:

(a) Forfeit all Plan benefits.

(b) Return to the Corporation all Plan benefits that were paid pursuant to the
Plan.

To the extent that the amounts referred to above in Section 11(b) are not paid
to the Corporation, the Corporation may set off the amounts so payable to it
against any amounts that may be owing from time to time by the Corporation or an
affiliate of the Corporation to the Participant, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit or for any
other reason, except that no setoff shall be permitted against any amount that
constitutes “deferred compensation” within the meaning of Section 409A of the
Code.

12. Additional Provisions Relating to Detrimental Activity. For purposes of the
Plan, the term “Detrimental Activity” shall include:

(a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in any severance
agreement between the Corporation and the Participant; or

(ii) If no such severance agreement is in effect or if a severance agreement
does not contain a Section corresponding to “Competitive Activity;
Confidentiality; Nonsolicitation”:

(A) Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Participant’s
employment, including, without limitation:

(I) entering into or engaging in any business which competes with the business
of the Corporation;

(II) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;

(III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or

(IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.

(B) Following Termination. For a period of one year following the Participant’s
termination date:

(I) entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);

(II) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;

(III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or

(IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 12(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Participant will be in violation thereof if the
Participant engages in any or all of the activities set forth therein directly
as an individual on the Participant’s own account, or indirectly as a partner,
joint venture, employee, agent, salesperson, consultant, officer and/or director
of any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Participant or the Participant’s
spouse, child or parent owns, directly or indirectly, individually or in the
aggregate, more than five percent (5%) of the outstanding stock.

(C) “The Corporation.” For the purposes of this Section 12(a)(ii), the
“Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which the
Participant worked or had responsibility at the time of termination of the
Participant’s employment and at any time during the two year period prior to
such termination.

(D) “The Corporation’s Business.” For the purposes of this Section 12 inclusive,
the Corporation’s business is defined to be a global producer of advanced
materials and services providing enabling technology solutions for customers in
long-term global growth markets including consumer electronics, defense and
science, industrial components and commercial aerospace, energy, automotive
electronics, telecommunications infrastructure, medical and appliance, as
further described in any and all manufacturing, marketing and sales manuals and
materials of the Corporation as the same may be altered, amended, supplemented
or otherwise changed from time to time, or of any other products or services
substantially similar to or readily substitutable for any such described
products and services.

(E) “Restricted Territory.” For the purposes of Section 12(a)(ii)(B), the
Restricted Territory shall be defined as and limited to:

(I) the geographic area(s) within a one hundred mile radius of any and all of
the Corporation’s location(s) in, to, or for which the Participant worked, to
which the Participant was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Participant’s employment and at
any time during the two-year period prior to such termination; and

(II) all of the specific customer accounts, whether within or outside of the
geographic area described in (I) above, with which the Participant had any
contact or for which the Participant had any responsibility (either direct or
supervisory) at the time of termination of the Participant’s employment and at
any time during the two-year period prior to such termination.

(F) Extension. If it shall be judicially determined that the Participant has
violated any of the Participant’s obligations under Section 12(a)(ii)(B), then
the period applicable to each obligation that the Participant shall have been
determined to have violated shall automatically be extended by a period of time
equal in length to the period during which such violation(s) occurred.

(b) Non-Solicitation. Except as otherwise provided in Section 12(a)(i),
Detrimental Activity shall also include directly or indirectly at any time
soliciting or inducing or attempting to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Corporation and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the
Corporation and/or its parent or its other subsidiary or affiliated or related
companies.

(c) Further Covenants. Except as otherwise provided in Section 12(a)(i),
Detrimental Activity shall also include:

(i) directly or indirectly, at any time during or after the Participant’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Participant’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Participant may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. In agreeing to
participate in the Plan, the Participant specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the Participant’s mind or memory and whether
compiled by the Corporation, and/or the Participant, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Corporation to maintain the secrecy of
such information, that such information is the sole property of the Corporation
and that any retention and use of such information by the Participant during the
Participant’s employment with the Corporation (except in the course of
performing the Participant’s duties and obligations to the Corporation) or after
the termination of the Participant’s employment shall constitute a
misappropriation of the Corporation’s trade secrets.

(ii) Upon termination of the Participant’s employment with the Corporation, for
any reason, the Participant’s failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 12(c)(i).

(d) Discoveries and Inventions. Except as otherwise provided in
Section 12(a)(i), Detrimental Activity shall also include the failure or refusal
of the Participant to assign to the Corporation, its successors, assigns or
nominees, all of the Participant’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Participant while in the Corporation’s
employ, whether in the course of the Participant’s employment with the use of
the Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Participant’s employment and made,
conceived or suggested by the Participant, either solely or jointly with others,
within one year following termination of the Participant’s employment under any
agreement with the Corporation shall be irrebuttably presumed to have been so
made, conceived or suggested in the course of such employment with the use of
the Corporation’s time, materials or facilities. Upon request by the Corporation
with respect to any such discoveries, inventions or improvements, the
Participant will execute and deliver to the Corporation, at any time during or
after the Participant’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.

(e) Work Made For Hire. Except as otherwise provided in Section 12(a)(i),
Detrimental Activity shall also include violation of the Corporation’s rights in
any or all work papers, reports, documentation, drawings, photographs,
negatives, tapes and masters therefore, prototypes and other materials
(hereinafter, “items”), including without limitation, any and all such items
generated and maintained on any form of electronic media, generated by
Participant during the Participant’s employment with the Corporation. In
agreeing to participate in the Plan, the Participant acknowledges that, to the
extent permitted by law, all such items shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Corporation. The item will recognize the Corporation as the
copyright owner, will contain all proper copyright notices, e.g., “(creation
date) [Corporation’s Name], All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

(f) Termination for Cause. Except as otherwise provided in Section 12(a)(i),
Detrimental Activity shall also include activity that results in termination for
Cause. For the purposes of this Section, “Cause” shall mean that, the
Participant shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;

(ii) committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;

and any such act shall have been demonstrably and materially harmful to the
Corporation.

(g) Other Injurious Conduct. Detrimental Activity shall also include any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Participant
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.

(h) Reasonableness. In agreeing to participate in the Plan, the Participant
acknowledges that the Participant’s obligations under this Section 12 are
reasonable in the context of the nature of the Corporation’s business and the
competitive injuries likely to be sustained by the Corporation if the
Participant were to violate such obligations, are made in consideration of, and
adequately supported by the agreement of the Corporation to perform its
obligations under this Plan and by other good, valuable and sufficient
consideration.

13. Miscellaneous.

(a) Nothing in the Plan shall confer upon a Participant the right to continue in
the employ of the Corporation or an affiliate of the Corporation or shall limit
or restrict the right of the Corporation or any affiliate to terminate the
employment of a Participant at any time or without cause.

(b) Neither the Corporation nor any Participant hereunder shall assign, transfer
or delegate this Plan or any rights or obligations hereunder except as expressly
provided herein. Without limiting the generality of the foregoing, no right or
interest under this Plan of a Participant shall be assignable or transferable in
any manner or be subject to alienation, anticipation, sale, pledge, encumbrance
or other legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant.

(c) The Plan may be amended at any time by the Committee. The Plan may also be
amended or terminated by the Board at any time, and any amendment adopted by the
Board shall supersede any prior or later amendment adopted by the Committee that
is inconsistent with the action of the Board. Subject to the provisions of
Section 13(d), no amendment shall have the effect of impairing or decreasing a
Participant’s accrued benefit under the Plan.

(d) The Plan is intended to provide for the deferral of compensation in
accordance with the provisions of Section 409A of the Code and Treasury
Regulations and published guidance issued pursuant thereto, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Participant. Accordingly, the Plan shall be construed and administered in a
manner consistent with this intent and those provisions and may at any time be
amended in the manner and to the extent determined necessary or desirable by the
Corporation to reflect or otherwise facilitate compliance with such provisions.

(e) The Board shall have the authority, in its sole discretion, to terminate the
Plan and pay each Participant’s entire benefit to the Participant or, if
applicable, his Beneficiary, pursuant to an irrevocable action taken by the
Board within the 30 days preceding or the 12 months following a change in
control of the Corporation (within the meaning of Section 409A of the Code),
provided that this Section 13(e) will only apply to a payment under the Plan if
all agreements, methods, programs and other arrangements sponsored by the
service recipient immediately after the time of the change in control event with
respect to which deferrals of compensation are treated as having been deferred
under a single plan within the meaning of Treasury Regulation § 1.409A-1(c)
(2) are terminated and liquidated with respect to each Participant that
experienced the change in control event, so that under the terms of the
termination and liquidation all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within 12 months of the date the service
recipient irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs and other arrangements. Solely for purposes of
this Section 13(e), where the change in control event results from an asset
purchase transaction, the applicable service recipient with the discretion to
liquidate and terminate the agreements, methods, programs and other arrangements
is the service recipient that is primarily liable immediately after the
transaction for the payment of the deferred compensation.

(f) The Plan is intended to provide benefits for “management or highly
compensated” employees within the meaning of Sections 201, 301 and 401 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Plan shall terminate and no further benefits shall
accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.

(g) If any provision in the Plan is held by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions shall nevertheless
continue to full force and effect without being impaired or invalidated in any
way.

(h) The Plan shall be construed and governed in all respects in accordance with
applicable federal law and, to the extent not preempted by such federal law, in
accordance with the law of the State of Ohio.

APPROVAL AND ADOPTION

The Materion Corporation Supplemental Retirement Benefit Plan, as set forth in
the form attached hereto, is hereby approved and adopted.

/s/ Michael C. Hasychak       Date: September 13, 2011
Name
Vice President, Treasurer and Secretary

Title

/s/ Sue MacDonald      
Name
Director, Treasury Operations      

Title

Schedule I

Schedule of Participants, Offset Amounts, and Special Crediting Provisions

                  Participant   Offset Amount   Special Calculation Provisions
Michael D. Anderson   $ 246,250   Stephen Freeman   $ 496,308   John D. Grampa  
$ 530,000   Michael C. Hasychak   $ 212,989   Richard J. Hipple   $ 842,250    
In addition to the Prevented Benefit determined for Mr. Hipple pursuant to
Section 2(j), an additional amount shall be included in the amount payable to
him under Section 4, determined as follows:
               
• Mr. Hipple’s Prevented Benefit shall be determined pursuant to Section 2(j). •
Such amount shall be divided by his number of Years of Benefit Service under the
Pension Plan. • The resulting amount shall be multiplied by 5.
Donald G. Klimkowicz   $ 140,418   Alfonso T. Lubrano   $ 358,926   Walter G.
Maxwell   $ 86,165   Richard W. Sager   $ 291,735   Daniel A. Skoch   $ 943,121
 

1

Schedule II

MATERION CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
PARTICIPATION AGREEMENT

I,       , acknowledge that (i) I have been designated by the Board of Directors
of Materion Corporation (the “Corporation”) as a participant in the Materion
Corporation Supplemental Retirement Benefit Plan (the “Plan) and (ii) I have
been provided a copy of the Plan.

I agree to be bound by the terms of the Plan, including, but not limited to, the
provisions of the Plan contained in Section 11 (Effect of Detrimental Activity)
and Section 12 (Additional Provisions Relating to Detrimental Activity).

I acknowledge that this Participation Agreement is made in consideration of, and
is adequately supported by, the agreement of the Corporation to perform its
obligations under the Plan and other consideration which I acknowledge
constitutes good, valuable, and sufficient consideration.

           
Date  
     
Signature
   
     
Print Name

2